Exhibit 10.18

 

 

 

 

TIAA Appl. #AAA-3831

 

Authorization ID# 000576200

 

PROMISSORY NOTE

 

$77,300,000.00

Algonquin, Illinois

 

Dated: October 29th, 2004

 

FOR VALUE RECEIVED, ALGONQUIN PHASE I ASSOCIATES LLC and ALGONQUIN COMMONS, LLC
(collectively, “Borrower”), each an Illinois limited liability company having
its principal place of business c/o Rookwood Tower, 3805 Edwards Road,
Suite 700, Cincinnati, Ohio 45209, Attn: Jeffrey R. Anderson, promises to pay to
TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA (“Lender”), a New York
corporation, or order, at Lender’s offices at 730 Third Avenue, New York, New
York 10017 or at such other place as Lender designates in writing, the principal
sum of SEVENTY-SEVEN MILLION THREE HUNDRED THOUSAND AND 00/100THS DOLLARS
($77,300,000.00) (the principal sum or so much of the principal sum as may be
advanced and outstanding from time to time, the “Principal”), in lawful money of
the United States of America, with interest on the Principal from the date of
this Promissory Note (this “Note”) through and including November 1, 2014 (the
“Maturity Date”) at the fixed rate of Five and Forty-Five Hundredths percent
(5.45%) per annum (the “Fixed Interest Rate”).

 

This Note is secured by, among other things, the Open-End Mortgage, Assignment
of Leases and Rents, Security Agreement, and Fixture Filing Statement (the
“Mortgage”) dated the date of this Note made by Borrower for the benefit of
Lender as security for the Loan. All capitalized terms not expressly defined in
this Note will have the definitions set forth in the Mortgage.

 

Section 1. Payments of Principal and Fixed Interest.

 

(a) Borrower will make monthly installment payments (“Debt Service Payments”) as
follows:

 

(i) On November 1, 2004, a payment of accrued interest on the Principal at the
Fixed Interest Rate;

 

(ii) On December 1, 2004 and on the first day of each succeeding calendar month
through and including November 1, 2005, payments in the amount of THREE HUNDRED
FIFTY-ONE THOUSAND SEVENTY AND 83/100THS DOLLARS ($351,070.83), each of which
will be applied to accrued interest on the Principal at the Fixed Interest Rate;
and

 

(iii) On December 1, 2005 and on the first day of each succeeding calendar month
through and including the Maturity Date, payments in the amount of FOUR HUNDRED

 

1

--------------------------------------------------------------------------------


 

FORTY-TWO THOUSAND FOUR HUNDRED NINETY-SEVEN AND 41/100THS DOLLARS
($442,497.41), each of which will be applied first to accrued interest on the
Principal at the Fixed Interest Rate and then to the Principal.

 

(b) On the Maturity Date, Borrower will pay the Principal in full together with
accrued interest at the Fixed Interest Rate and all other amounts due under the
Loan Documents.

 

Section 2. Prepayment Provisions.

 

(a) The following definitions apply:

 

“Discount Rate” means the yield on a U.S. Treasury issue selected by Lender, as
published in the Wall Street Journal, two weeks prior to prepayment, having a
maturity date corresponding (or most closely corresponding, if not identical) to
the Maturity Date, and, if applicable, a coupon rate corresponding (or most
closely corresponding, if not identical) to the Fixed Interest Rate.

 

“Default Discount Rate” means the Discount Rate less 300 basis points.

 

“Discounted Value” means the Discounted Value of a Note Payment based on the
following formula:

 

NP

 

 

(1 + R/12)n

=

Discounted Value

 

 

 

NP

=

 

Amount of Note Payment

 

 

 

 

R

=

 

Discount Rate or Default Discount Rate as the case may be.

 

 

 

 

n

=

 

The number of months between the date of prepayment and the scheduled date of
the Note Payment being discounted rounded to the nearest integer.

 

“Note Payments” means (i) the scheduled Debt Service Payments for the period
from the date of prepayment through the Maturity Date and (ii) the scheduled
repayment of Principal, if any, on the Maturity Date.

 

“Prepayment Date Principal” means the Principal on the date of prepayment.

 

(b) This Note may not be prepaid in full or in part before November 30, 2009.
Commencing on December 1, 2009, provided there is no Event of Default, Borrower
may prepay this Note in full, but not in part, on the first day of any calendar
month, upon 90 days prior notice to Lender and upon payment in full of the Debt
which will include a payment (the “Prepayment Premium”) equal to the greater of
(i) an amount equal to the product of 1% times the Prepayment Date Principal and
(ii) the amount by which the sum of the Discounted Values of Note Payments,
calculated at the Discount Rate, exceeds the Prepayment Date Principal. Provided
there is no Event of Default, this Note may be prepaid in full without payment
of the

 

2

--------------------------------------------------------------------------------


 

Prepayment Premium during the last 90 days of the Term. This Note may not be
prepaid without simultaneous prepayment in full of any other notes secured by
the Loan Documents.

 

(c) After an Acceleration or upon any other prepayment not permitted by the Loan
Documents, any tender of payment of the amount necessary to satisfy the Debt
accelerated, any judgment of foreclosure, any statement of the amount due at the
time of foreclosure (including foreclosure by power of sale) and any tender of
payment made during any redemption period after foreclosure, will include a
payment (the “Evasion Premium”) equal to the greater of (i) an amount equal to
the product of 1% plus 300 basis points times the Prepayment Date Principal, and
(ii) the amount by which the sum of the Discounted Values of the Note Payments,
calculated at the Default Discount Rate, exceeds the Prepayment Date Principal.

 

(d) Borrower acknowledges that:

 

(i)            a prepayment will cause damage to Lender;

 

(ii)           the Evasion Premium is intended to compensate Lender for the loss
of its investment and the expense incurred and time and effort associated with
making the Loan, which will not be fully repaid if the Loan is prepaid;

 

(iii)          it will be extremely difficult and impractical to ascertain the
extent of Lender’s damages caused by a prepayment after an Event of Default or
any other prepayment not permitted by the Loan Documents; and

 

(iv)          the Evasion Premium represents Lender and Borrower’s reasonable
estimate of Lender’s damages for the prepayment and is not a penalty.

 

Section 3. Events of Default:

 

(a)           It is an “Event of Default” under this Note:

 

(i)            if Borrower fails to pay any amount due, as and when required,
under this Note or any other Loan Document and the failure continues for a
period of 5 days; or

 

(ii)           if an Event of Default occurs under any other Loan Document.

 

(b)           If an Event of Default occurs, Lender may declare all or any
portion of the Debt immediately due and payable (“Acceleration”) and exercise
any of the other Remedies.

 

Section 4. Default Rate. Interest on the Principal will accrue at the Default
Interest Rate from the date an Event of Default occurs.

 

3

--------------------------------------------------------------------------------


 

Section 5. Late Charges.

 

(a) If Borrower fails to pay any Debt Service Payment when due and the failure
continues for a period of 5 days or more or fails to pay any amount due under
the Loan Documents on the Maturity Date, Borrower agrees to pay to Lender an
amount (a “Late Charge”) equal to five cents ($.05) for each one dollar ($1.00)
of the delinquent payment.

 

(b) Borrower acknowledges that:

 

(i)            a delinquent payment will cause damage to Lender;

 

(ii)           the Late Charge is intended to compensate Lender for loss of use
of the delinquent payment and the expense incurred and time and effort
associated with recovering the delinquent payment;

 

(iii)          it will be extremely difficult and impractical to ascertain the
extent of Lender’s damages caused by the delinquency; and

 

(iv)          the Late Charge represents Lender and Borrower’s reasonable
estimate of Lender’s damages from the delinquency and is not a penalty.

 

Section 6. Limitation of Liability. This Note is subject to the limitations on
liability set forth in the Article of the Mortgage entitled “Limitation of
Liability”.

 

Section 7. WAIVERS. IN ADDITION TO THE WAIVERS SET FORTH IN THE ARTICLE OF THE
MORTGAGE ENTITLED “WAIVERS”. BORROWER WAIVES PRESENTMENT FOR PAYMENT, DEMAND,
DISHONOR AND, EXCEPT AS EXPRESSLY SET FORTH IN THE LOAN DOCUMENTS, NOTICE OF ANY
OF THE FOREGOING. BORROWER FURTHER WAIVES ANY PROTEST, LACK OF DILIGENCE OR
DELAY IN COLLECTION OF THE DEBT OR ENFORCEMENT OF THE LOAN DOCUMENTS. BORROWER
AND ALL INDORSERS, SURETIES AND GUARANTORS OF THE OBLIGATIONS CONSENT TO ANY
EXTENSIONS OF TIME, RENEWALS, WAIVERS AND MODIFICATIONS THAT LENDER MAY GRANT
WITH RESPECT TO THE OBLIGATIONS AND TO THE RELEASE OF ANY SECURITY FOR THIS NOTE
AND AGREE THAT LENDER WILL NOT BE REQUIRED TO PURSUE ANY OF ITS RIGHTS OR THE
REMEDIES OR TO EXERCISE ANY RIGHTS PURSUANT TO ANY SECURITY FOR THIS NOTE BEFORE
EXERCISING ANY OF ITS OTHER RIGHTS. BORROWER AND ALL INDORSERS, SURETIES AND
GUARANTORS OF THE OBLIGATIONS FURTHER AGREE THAT ADDITIONAL MAKERS MAY BECOME
PARTIES TO THIS NOTE AND ADDITIONAL INDORSERS, GUARANTORS OR SURETIES MAY BE
ADDED WITHOUT NOTICE AND WITHOUT AFFECTING THE LIABILITY OF THE ORIGINAL MAKER
OR ANY ORIGINAL INDORSER, SURETY OR GUARANTOR.

 

4

--------------------------------------------------------------------------------


 

Section 8. Commercial Loan. The Loan is made for the purpose of carrying on a
business or commercial activity or acquiring real or personal property as an
investment or carrying on an investment activity and not for personal or
household purposes.

 

Section 9. Usury Limitations. Borrower and Lender intend to comply with all Laws
with respect to the charging and receiving of interest. Any amounts charged or
received by Lender for the use or forbearance of the Principal to the extent
permitted by Law, will be amortized and spread throughout the Term until payment
in full so that the rate or amount of interest charged or received by Lender on
account the Principal does not exceed the Maximum Interest Rate. If any amount
charged or received under the Loan Documents that is deemed to be interest is
determined to be in excess of the amount permitted to be charged or received at
the Maximum Interest Rate, the excess will be deemed to be a prepayment of
Principal when paid, without premium, and any portion of the excess not capable
of being so applied will be refunded to Borrower. If during the Term the Maximum
Interest Rate, if any, is eliminated, then for purposes of the Loan, there will
be no Maximum Interest Rate.

 

Section 10. Applicable Law. This Note is governed by and will be construed in
accordance with the Laws of the State or Commonwealth in which the Property is
located, without regard to conflict of law provisions.

 

Section 11. Time of the Essence. Time is of the essence with respect to the
payment and performance of the Obligations.

 

Section 12. Cross-Default. A default under any other note now or hereafter
secured by the Loan Documents or under any loan document related to such other
note constitutes a default under this Note and under the other Loan Documents.
When the default under the other note constitutes an Event of Default under that
note or the related loan document, an Event of Default also will exist under
this Note and the other Loan Documents.

 

Section 13. Construction. Unless expressly provided otherwise in this Note, this
Note will be construed in accordance with the Exhibit attached to the Mortgage
entitled “Rules of Construction”.

 

Section 14. Mortgage Provisions Incorporated. To the extent not otherwise set
forth in this Note, the provisions of the Articles of the Mortgage entitled
“Expenses and Duty to Defend”, “Waivers”, “Notices”, and “Miscellaneous” are
applicable to this Note and deemed incorporated by reference as if set forth at
length in this Note.

 

Section 15. Joint and Several Liability; Successors and Assigns. If Maker
consists of more than one entity, the obligations and liabilities of each such
entity will be joint and several. This Note binds Borrower and successors,
assigns, heirs, administrators, executors, agents and representatives and inures
to the benefit of Lender and its successors, assigns, heirs, administrators,
executors, agents and representatives.

 

5

--------------------------------------------------------------------------------


 

Section 16. Absolute Obligation. Except for the Section of this Note entitled
“Limitation of Liability”, no reference in this Note to the other Loan Documents
and no other provision of this Note or of the other Loan Documents will impair
or alter the obligation of Borrower, which is absolute and unconditional, to pay
the Principal, interest at the Fixed Interest Rate and any other amounts due and
payable under this Note, as and when required.

 

Section 17. WAIVER OF RIGHT TO TRIAL BY JURY. BORROWER HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(1) ARISING UNDER THIS NOTE OR ANY OTHER LOAN DOCUMENTS; OR (2) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF BORROWER OR LENDER
WITH RESPECT TO THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATED
TO THE LOAN DOCUMENTS, IN EACH CASE WHETHER NOW EXISTING OR ARISING IN THE
FUTURE, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND BORROWER
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT BORROWER OR
LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER TO THE WAIVER OF THE RIGHT OF
BORROWER TO TRIAL BY JURY.

 

Section 18. Miscellaneous. The Debt may from time to time be evidenced by
another note or notes given in substitution, renewal or extension of this Note.
Any security interest or mortgage which secures the Debt will remain in full
force and effect notwithstanding any such substitution, renewal, or extension.

 

[SIGNATURES ON NEXT PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
first set forth above.

 

 

 

ALGONQUIN PHASE I ASSOCIATES LLC,

 

an Illinois limited liability company

 

 

 

By:

Jeffrey R. Anderson Real Estate, Inc.,

 

 

an Ohio corporation and its authorized agent

 

 

 

 

 

By:

/s/ Jeffrey R. Anderson

 

 

 

Printed Name: Jeffrey R. Anderson

 

 

 

Title: President

 

 

 

 

 

 

 

ALGONQUIN COMMONS, LLC,

 

an Illinois limited liability company

 

 

 

By:

Jeffrey R. Anderson Real Estate, Inc.

 

 

an Ohio corporation and its authorized agent

 

 

 

 

 

By:

/s/ Jeffrey R. Anderson

 

 

 

Printed Name: Jeffrey R. Anderson

 

 

 

Title: President

 

7

--------------------------------------------------------------------------------